


Exhibit 10.24








December 12, 2013




Mr. Jimmy D Staton
[REDACTED]








Dear Jimmy,


This letter Agreement confirms our agreement concerning your employment status.
If you sign this Letter Agreement, it will constitute the mutual agreement
between you and the Company (the “Company,” as used herein, means NiSource Inc.
or any other of its affiliates or subsidiaries, including Columbia Pipeline
Group) regarding your employment. As we discussed, you have decided to resign
from your position of Executive Vice President and Group CEO of the Columbia
Pipeline Group business unit and all positions that you hold as an officer,
manager or board member at the Company or at any entity in which the Company
holds an interest or investment, effective December 31, 2013 (the “Effective
Date”). However, you will continue your employment with the Company and provide
the Company the benefit of your experience and expertise through March 31, 2014.


1.
Employment Status



You will continue as a full-time active employee of the Company until the date
of the earliest of any of the following to occur (“Separation Date”): (a) the
Company terminates your employment for cause; (b) you end your employment with
us; or (c) March 31, 2014 (or any other date that is mutually agreed upon by you
and the Company in writing). For purposes of this Letter Agreement, “cause”
shall mean: 1) your conviction of any criminal violation involving dishonesty,
fraud, or breach of trust; 2) the commission of any willful act constituting
fraud or breach of fiduciary duty to the Company and its shareholders which has
an adverse impact on the Company; 3) any act or omission by you that causes a
regulatory body with jurisdiction over the Company to demand, request or
recommend that you be removed or suspended from your employment with the
Company; 4) your willful and material violation of the Company’s policies; 5)
your substantial nonperformance of your material duties and responsibilities: or
6) a breach of Paragraph 9 and/or 10 of this Letter Agreement.

























1

--------------------------------------------------------------------------------




As an active employee, you will be required to perform the services as necessary
to continue as a full-time active employee of the Company through the Separation
Date, and you will continue to be eligible for participation in the Company’s
benefits plans in accordance with the terms of those plans and applicable law
consistent with those provided to other senior officers of the Company.1 Your
portion of any premiums for the respective plans will continue to be payroll
deducted and your cost, if any, to participate in such plans shall be at the
customary costs charged to senior executives of the Company.


2.
Transition and Ongoing Responsibilities



You have informed us that generally you will not be in the Houston office after
December 31, 2013. You agree to transition all the matters in which you are
engaged as an officer and director of the Company on or before December 31,
2013, to other Company personnel that we designate.


As part of your transition services before and after the Separation Date, you
agree, at the request of the Company’s counsel, to prepare for, and provide
testimony at trial or deposition in any litigation in which the Company is
involved. Your employment, retention and compensation under this Letter
Agreement will not be dependent on the outcome of any litigation or the content
of any testimony that you provide therein (other than the truthfulness thereof).


3.
Consideration



(a)
The Company agrees to pay you the total amount of ONE HUNDRED THOUSAND DOLLARS
($100,000), less state, federal, FICA and other applicable withholding and
authorized deductions, in consideration for a Release of Claims by you in
Paragraph 11 and the Release of Age Discrimination Claim by you, set forth in
Paragraph 12 of this agreement. You also agree to execute the General Release
attached as Exhibit 1 on or after March 31, 2014 as a material term and
condition of this Agreement. This payment shall be made on the date, which is
the later of the expiration of the seven (7) day, right to revoke this
agreement, as specified in Paragraph 12, or October 1, 2014.



(b)
In consideration for your agreement not to compete and not to solicit employees
as set forth in Paragraph 10 of this Agreement, the Company shall pay to you a
payment in the total amount of THREE MILLION FOUR HUNDRED THOUSAND DOLLARS
($3,400,000), (the “Non-Compete Payment”). The Non-Compete Payment shall be paid
to you in (2) installments. The first installment of ONE MILLION SEVEN HUNDRED
THOUSAND DOLLARS ($1,700,000) shall be made on October 15, 2014. The second
installment of ONE MILLION SEVEN HUNDRED THOUSAND DOLLARS ($1,700,000) shall be
made on March 1, 2015. Unless agreed to in writing by the parties to this
agreement prior to payment of Non-Compete Payment, all applicable state,
federal, FICA and other mandated tax withholdings will be withheld from the
Non-Compete Payments.









______________
1 You will be eligible to continue to participate in the Company’s plans
concerning medical benefits, dental benefits, vision benefits, EAP, life
insurance, the Company’s pension plan, 401(k) plans, Pension Restoration Plan,
Savings Restoration Plan, Sick Pay Plan, Vacation Plan, Long Term Disability
Plan, and NiSource Inc. Executive Deferred Compensation Plan. For purposes of
each of these plans, your termination date will be your Separation Date, and all
payments under these plans will be based upon the terms and conditions of these
plans. You will also remain eligible to participate in the Company’s 2013
Incentive Plan.

2

--------------------------------------------------------------------------------






    
Notwithstanding anything herein to the contrary, in the event of a breach by you
of any of the provisions contained in Paragraph 10 of this Agreement, and such
breach is not otherwise cured within five (5) business days following your
receipt of written notice of the breach from the Company, you shall immediately:
(i) be obligated to repay any portion of the Non-Compete Payment received by
you; and (ii) shall forfeit the right to receive any and all remaining
installments of the Non-Compete Payment.


(c)
In addition, you will continue to receive financial and tax planning services
through Ayco at the Company’s expense through March 31, 2016.



4.
Vacation



Upon the termination of your employment you will receive a lump sum payment
representing compensation for your accrued and unused vacation as of your
Separation Date. This payment will be subject to legally mandated deductions for
Social Security and federal, state, and local taxes, as well as deductions for
any contributory benefit plans in which you elect to continue participation.


5.
COBRA Coverage



You will continue to participate in the group health, dental, vision and other
welfare plans as a full-time active employee of the Company through your
Separation Date, at which time your coverage as an active employee will cease.
At that time, the termination of your employment will be a qualifying event
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). The Company
will notify you and/or your dependents of the insurance coverage, which you may
continue on a self-pay basis as, provided by COBRA upon termination of your
employment.


6.
Long Term Incentive Plan



In accordance with the 1994 Long Term Incentive Plan and the NiSource Inc. 2010
Omnibus Incentive Plan, and your agreements pursuant thereto, any equity grants
awarded (including, but not limited to, any Restricted, Contingent or
Performance Shares) which have not vested as of the Separation Date will be
forfeited.


7.
Indemnification



During your employment with the Company and following the Separation Date, (a)
you will remain entitled to indemnification by the Company pursuant to its
by-laws in effect as of the Effective Date, notwithstanding any change made
thereafter, except as such change may be required by law and (b) you will also
be entitled to coverage under the directors and officers liability insurance
policies maintained by the Company (as in effect from time to time) to the same
extent as other former officers of the Company.


8.
Return of Property



You agree to return to the Company any and all of its property, including but
not limited to, keys, employee identification or security access cards,
telephones, computing equipment, and credit cards on or before the Separation
Date.









3

--------------------------------------------------------------------------------




9.
Confidentiality



You acknowledge that the preservation of a continuing business relationship
between the Company and its respective customers, representatives, and employees
is of critical importance to the continued business success of the Company and
that it is the active policy of the Company to guard as confidential certain
information not available to the public and relating to the business affairs of
the Company. In view of the foregoing, you agree that you shall not disclose to
any person or entity any such confidential information that was obtained by you
in the course of your employment by the Company without the prior written
consent of the Company. It will not be considered a violation of this Paragraph
9 if you are required to disclose confidential information pursuant to
applicable law, a court order, a governmental or administrative directive or a
lawful subpoena, provided you give the Company prompt notice that you have been
required to disclose confidential information prior to the disclosure thereof.


Moreover, you agree that upon termination of your employment, you will promptly
deliver to the Company all documentation and other materials relating to the
Company’s business which are in your possession or under your control, including
customer and potential customer lists, product lists, and marketing material,
whether in written or electronic data form, and you will delete, destroy or
discard all copies of such confidential information remaining in your
possession; provided, however, that you will be able to keep a hard and
electronic copy of your contact list.


Notwithstanding the foregoing, Confidential Information does not include the
Employee’s general knowledge of, or experience in, the industry, matters known
to you prior to your employment with the Company, or knowledge or information
known or available to the public in general.


You further acknowledge and agree that the Company’s remedy in the form of
monetary damages for any breach by you of any of the provisions of this section
may be inadequate and that, in addition to any monetary damages for such breach,
the Company shall be entitled to institute (without posting bond) and maintain
any appropriate proceeding or proceedings, including an action for specific
performance and/or injunction as set forth in Paragraph 10 below.


10.
Agreement Not to Complete and Not to Solicit Employees



YOU ACKNOWLEDGE THAT THE COMPANY HAS A REASONABLE AND LEGITIMATE BUSINESS
INTEREST IN PROTECTING ITS TRADE SECRETS AND CONFIDENTIAL INFORMATION FROM USE
BY OR DISCLOSURE TO OTHER INDIVIDUALS, COMPANIES OR ENTITIES.


(a)
In consideration for the Non-Compete Payment to you set forth in Paragraph 3(b)
of this Agreement, and in order to protect the Company’s trade secrets and
confidential information from intentional or inadvertent disclosure to or use by
competitors, you agree that for the period commencing on April 1, 2014, and
continuing through December 31, 2015, you will not:



(1)
Accept a position with, or provide services to, any entity competing with the
Company in the natural gas midstream, processing, gathering, transportation or
storage business in the Utica or Marcellus shale regions in a capacity similar
to or relating to the functions you performed for the Company with respect to
the Company’s natural gas midstream, processing, gathering, transportation or
storage business in the Utica or Marcellus shale regions. Election or
appointment to the board of directors of a midstream company competing with the
Company in the Utica or Marcellus shale regions shall not constitute a breach of
this Paragraph 10 (a)


4

--------------------------------------------------------------------------------




(1) as long as you maintain the confidentiality of the Company’s confidential
information as set forth in Paragraph 9 of this Agreement.


(b)
In consideration for the payment made to you as set forth in Paragraph 3(b) of
this Agreement, you also agree that for the period commencing on April 1, 2014,
and continuing through December 31, 2015, you will not solicit any senior
employee of the Company. For purposes of this paragraph, “senior” means an
employee at a Vice President level or higher. This provision does not foreclose
you from hiring a senior employee of the Company during the referenced period of
time provided: (1) the person initiates contact with you and voluntarily seeks
employment from you; and (2) you provide notice of such contact to the Senior
Vice President of Human Resources of the Company.



(c)
If you commit a material breach of any of the provisions in this Section, then
in addition to all other remedies available at law, the Company will have the
right to injunctive relief and to recover all attorney’s fees and costs incurred
in connection with such relief. You acknowledge that such a breach of this
Section could cause irreparable injury and the money damages may not provide an
adequate remedy for the Company.



11.
Release of Claims



In consideration of the payment and benefits described above, you, on behalf of
yourself and your heirs, executors, and administrators, fully and finally
settle, release, and waive any and all rights or claims you may have, known or
unknown, under your employment agreement dated December 13, 2007, and any and
all claims, known or unknown, arising from any and all local, state and federal
civil, common, contractual and statutory law (including but not limited to, the
Age Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993 (“FMLA”), and the Employment Retirement Income Security Act of
1974, as those Acts are amended), and equitable claims against the Company and
all of its stockholders, predecessors, successors, agents, directors, officers,
employees, representatives, and attorneys, occurring or arising prior to you
signing this Letter Agreement.


You acknowledge that you have received all benefits under the FLMA, if any, to
which you believe you may be entitled. You represent that you are not aware of
any facts in which a claim under the FMLA could be brought.


You acknowledge and agree that this release is being given only in exchange for
consideration to which you are not otherwise entitled. The Company agrees that
nothing in this Letter Agreement waives or releases any claims you may have
involving the enforcement of the terms and conditions of this Letter Agreement
or any of the Company’s employee benefit plans.


12.
Special Release Notification Under the Age Discrimination and Employment Act



You understand and agree that this Agreement includes a release of all claims
under the Age Discrimination in Employment Act (“ADEA”) and, therefore, pursuant
to the requirements of the ADEA, you acknowledge that you have been advised: (a)
this release includes, but is not limited to, all claims under the ADEA arising
up to and including the date of execution of this release; (b) to consult with
an attorney and/or other advisor of your choosing concerning your rights and
obligations under this release; (c) to consider fully this release before
executing it; (d) that you have been offered ample time and opportunity, at
least twenty-one (21) days, to do so; and (e) that this release shall become
effective and enforceable seven (7) days following execution of this Agreement
by you, during which seven (7) day period you

5

--------------------------------------------------------------------------------




may revoke your acceptance of this agreement by delivering written notice to
Robert D. Campbell, NiSource Inc., 801 E. 86th Avenue, Merrillville, IN 46410.


13.
Covenant Not to Assert Claims



You warrant that you have not initiated or filed any claims of any type against
the Company with any court or governmental or administrative agency and covenant
that you will not do so in the future with regard to any claim released herein
nor will you voluntarily assist others in doing so. This is not intended to
waive any unwaivable right you may have to participate in proceedings against
the Company, but you agree to waive any relief, which may be obtained from such
participation.


14.
Outstanding Charges



You hereby agree to pay the Company any outstanding amounts owed to the Company,
and further agree that by signing this agreement you hereby authorize the
Company to deduct any outstanding charges from your final payment.


15.
Governing Law



This Letter Agreement shall be construed in accordance with the laws of Indiana,
without regard to conflict of laws principles of any state.


16.
Severability



In the event that one or more of the provisions contained in this Letter
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, the Company shall have the option to enforce the remainder of
this Letter Agreement or to cancel it.


17.
Non-Disparagement



You agree not to disparage the Company or any of its former and current
directors and officers or portray the Company in a negative light.


The Company agrees that its senior executives (defined herein as those officers
required to make Securities and Exchange Commission Act Section 16 filings) will
not disparage you or portray you in a negative light.


18.
Compliance with 409A of the Internal Revenue Code



All provisions in this Agreement regarding payments shall be interpreted to
comply with the requirements of Section 409A of the Internal Revenue Code.


19.
Complete Agreement



You acknowledge that in accepting this Letter Agreement, you have not relied
upon any representation of promise other than those expressly stated in this
Letter Agreement.


This Letter Agreement and the documents specifically referred to herein
constitute the complete understanding between you and the Company relating to
your separation and supersedes any and all prior agreements, promises,
representations or inducements, no matter their form, concerning your employment
with the Company. No promises or agreements made subsequent to the execution of
this Agreement by

6

--------------------------------------------------------------------------------




these parties shall be binding unless reduced to writing and signed by
authorized representatives of these parties. This Letter Agreement may not be
amended or modified except by a writing signed by the Company and you.


20.
Important Information



You acknowledge that the Company has advised you take up to 21 days to consider
the terms and conditions outlined above, and that the Company has also advised
you to consult an attorney before signing this Letter Agreement. You also have
the right to revoke your execution of this Letter Agreement within 7 days after
execution in accordance with the Notice To Employee attached hereto.


If you accept the terms and conditions outlined above, including Paragraph 11,
please sign this Letter Agreement in the space provided below to signify your
acceptance, and return it to Robert D. Campbell by January 2, 2014, on which
date this offer will expire if not accepted. If you accept the terms and
conditions outlined above, your acceptance is in lieu of any and all other
severance programs offered by the Company and you knowingly and voluntarily
waive participation in all other severance programs offered by the Company. You
acknowledge that the Company’s performance under this Letter Agreement and under
the employee benefit plans referenced herein constitutes full and complete
payment of all amounts due to you from the Company and constitutes additional
consideration to which you are not otherwise entitled.


Very truly yours,


/s/ Robert D. Campbell


Robert D. Campbell
Sr. Vice President
Human Resources
Accepted:




/s/ Jimmy D. Staton                         Date: December 16, 2013
Jimmy D. Staton





7